DETAILED ACTION
Response to Amendment
Applicant’s amendment to claims 1 and 20 in the response filed 24 May 2021 are acknowledged by the Examiner. 
Claims 1-23 are pending. 
Claims 1-17 and 20-22 are under consideration in the current action.
Claims 18-19 and 23 remain withdrawn.
 Species A (Fig 2-9) remains the elected Species. 

Response to Arguments
	Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Bullock of Fleming would stabilize the joint against varus nor valgus during extension, Examiner disagrees. As both prior art stabilize the joint via a tension system which direct the limb to a specific either flexion or extension, this would result in reduction in varus and valgus extensions as reduced movement would extend to reduced movement in all directions. 
With respect to Applicant’s arguments that Fleming does not teach “the cables disposed generally parallel to, and aligned with, a longitudinal axis of the ulnar collateral ligament (UCL);” this is moot as Fleming is no longer relied upon for this feature. Fleming is relied upon to have a cable which applied a force parallel with the UCL, as the cable of Fleming creates an infinite amount of forces therefrom on the brace there would be one that is parallel to the UCL.
Bullock remains the primary reference of claim 1, under a new interpretation as required by the claim amendments, as it continues to share structural and functional characteristics with the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock (US 2195024) in view of Fleming (US 2011/0098618).
With respect to claim 1, Bullock discloses An anatomical brace for dynamically stabilizing the elbow during elbow articulation (Fig 1-Fig 3, device shown on knee joint, capable of use on an elbow), said 5 anatomical brace comprising: a brace body comprising a distal portion for fitting over the forearm of a user and a proximal portion for fitting over the upper arm of a user (Annotated Fig 2, brace body C with a distal and proximal portion); a hinge mechanism comprising a distal segment, a 10proximal segment and a pivot for pivotally connecting said distal segment and said proximal segment, said distal segment of said hinge mechanism being mounted to said distal portion of said brace body and said proximal segment of said hinge mechanism being mounted15 to said proximal portion of said brace body (Annotated Fig 2, hinge 4/3/3 with a distal segment and a proximal segment); a pivot cable guide mounted to the said pivot (Fig 2, pivot guide 2); an upper arm cable guide mounted to at least one of said proximal segment of said hinge mechanism and20 said proximal portion of said brace body, said upper arm cable guide being configured to change theBLECHER-4- 44 - direction of a cable extending through said upper arm cable guide (Annotated Fig 2, proximal cable guide capable of being on the upper arm); an ulnar collateral ligament cable guide mounted to said brace body and configured to direct a 5cable extending through said ulnar collateral ligament cable guide over the ulnar collateral ligament and toward said distal portion of said brace body (Annotated Fig 1, UCL cable guide capable of situating the cable A over the UCL toward the distal portion of the body C, when placed on an elbow the guide would preside over the joint thus capable of residing over the UCL) such that a cable extending through said ulnar collateral ligament cable guide overlies and stabilizes the ulnar collateral ligament (Annotated Fig 1, UCL cable guide capable of situating the cable A over the UCL toward the distal portion of the body C, when placed on an elbow the guide would preside over the joint thus capable of residing over the UCL); and a cable having a first end and a second end (Fig 3, cable A with first and second ends 7a/7a);10 said first end of said cable being mounted to said distal segment of said hinge mechanism, said second end of said cable being mounted to said distal portion of 
Bullock is silent on pivot cable guide mounted to the anterior portion of said pivot if applied to the elbow; and when the elbow thereafter moves to full extension, said cable is5 tensioned, whereby to apply a distal-to-proximal force on the elbow, and to apply a supportive compressive force to the ulnar collateral ligament of the user, so as to protect the ulnar collateral ligament against valgus forces during elbow extension, and when the elbow thereafter moves to full flexion, said cable is relaxed, so that the distal-to-proximal force on the elbow is relaxed and the supportive compressive force applied to the ulnar collateral ligament is released.10   
Fleming teaches an analogous joint restricting device having a cable 40 passing through analogous UCL guides 44a/44b and an analogous pivot 17A/17B cable guide 48 pivot cable guide mounted to the anterior portion-and posterior portion- of said pivot (Fig 10); when the elbow thereafter moves to full extension, said cable is tensioned, whereby to apply a distal-to-proximal force on the elbow, and to apply a supportive compressive force to the ulnar collateral ligament of the user, so as to protect the ulnar collateral ligament against valgus forces during elbow extension, and when the elbow thereafter moves to full flexion, said cable is relaxed, so that the distal-to-proximal force on the elbow is relaxed and the supportive compressive force applied to the ulnar collateral ligament is released ([0030], when bent the elbow thereafter moves to full extension and when the elbow thereafter moves to full flexion, said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bullock to have the optional cable channels of the pivot guide as taught by Fleming in order to allow for a variety of tension system for the brace (Fleming [0030]).

    PNG
    media_image1.png
    808
    1031
    media_image1.png
    Greyscale

Annotated Figs 1-2, Bullock

With respect to claim 10, Bullock/Fleming discloses An anatomical brace according to claim 1 wherein said brace body comprises a tube (Bullock Fig 1, tube C).  
With respect to claim 13, Bullock/Fleming discloses An anatomical brace according to claim 1 wherein said first end of said cable is adjustably mounted to said distal segment of said hinge5 mechanism (Bullock Fig 1, col 5 ln 15-25, cable ends 7a7a is cable of being adjusted relative to the distal segment).  
With respect to claim 15, Bullock/Fleming discloses An anatomical brace according to claim 1 wherein said second end of said cable is adjustably mounted to said distal portion of said brace body (Bullock Fig 1, col 5 ln 15-25, cable ends 7a7a is cable of being adjusted relative to the distal segment).15  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Fleming as applied to claim 1 above, and further in view of Sieller et al (US 2003/0144620).
With respect to claim 2, Bullock/Fleming discloses An anatomical brace according to claim 1.
Bullock/Fleming is silent on wherein said cable comprises a non-elastic first segment and an elastic second segment. 15  
Sieller et al teaches an analogous joint brace cable 115 that comprises a non-elastic first segment and an elastic second segment ([0035], concurrent inelastic and elastic cords).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Bullock/Fleming to have the inelastic as taught by Sieller et al to be a known alternative with reasonable expectation of success (Sieller [0035]).
With respect to claim 3, Bullock/Fleming/Sieller et al discloses An anatomical brace according to claim 2 wherein said non-elastic first segment is mounted to said distal segment of said hinge mechanism, and said elastic second segment is mounted to said distal portion of said brace body (Sieller et al, [0035], concurrently mounted cords, thus both cords are attached as claimed).20 BLECHER-4 - 46 -  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Bullock/Fleming to have the inelastic as taught by Sieller et al to be a known alternative with reasonable expectation of success (Sieller [0035]).
With respect to claim 4, Bullock/Fleming discloses An anatomical brace according to claim 3 wherein said non-elastic first segment is connected to said elastic second segment with a connector, such that said elastic second segment can be replaced by 5another elastic second segment having different attributes (Sieller et al [0035], concurrent cords are obviously connected with a connector, thus would allow for the possibility- but not directly claimed- interchanging of either cord). 

With respect to claim 5, Bullock/Fleming/Sieller et al discloses An anatomical brace according to claim 4 wherein said different attributes comprise at least 10one from the group consisting of elasticity and tensile strength (Sieller et al [0035], concurrent cords are obviously connected with a connector, thus would allow for the possibility- but not directly claimed- interchanging of either cord, further claimed attributes are inherently different to a nonclaimed other cord possibility).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Bullock/Fleming to have the inelastic as taught by Sieller et al to be a known alternative with reasonable expectation of success (Sieller [0035]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Fleming/Sieller as applied to claim 5 above, and further in view of Beers et al (US 2014/0068838).
With respect to claim 6, Bullock/Fleming/Sieller et al discloses An anatomical brace according to claim 5.
Bullock/Fleming is silent on wherein said connector comprises a tension sensor for15 detecting the tension at said connector.  
Beers et al teaches an analogous tension cable having a tension sensor ([0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bullock/Fleming/Sieller et al to have a sensor and communicator as taught by Beers et al in order to consistently measure and reach the desired device tensions (Beers et al [0173]).
With respect to claim 7, Bullock/Fleming/Sieller et al/Beers et al discloses An anatomical brace according to claim 6 wherein said tension sensor is configured to communicate the tension detected at said connector to 20 another device (Beers et al [0081]). BLECHER-4 - 47 -  

With respect to claim 8, Bullock/Fleming/Sieller et al/Beers et al discloses An anatomical brace according to claim 7 wherein said tension sensor is configured to wirelessly communicate the tension detected at said connector to another device (Beers et al [0081]).5  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bullock/Fleming/Sieller et al to have a sensor and communicator as taught by Beers et al in order to consistently measure and reach the desired device tensions (Beers et al [0173]).
With respect to claim 9 Bullock/Fleming/Sieller et al/Beers et al discloses An anatomical brace according to claim 7 wherein said another device comprises one from the group consisting of a smartphone, a smartwatch, a tablet and a laptop (Beers et al [0081]).10  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bullock/Fleming/Sieller et al to have a sensor and communicator as taught by Beers et al in order to consistently measure and reach the desired device tensions (Beers et al [0173]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Fleming as applied to claim 10 above, and further in view of Stevenson et al (US 2008/0249448).
With respect to claim 11, Bullock/Fleming discloses An anatomical brace according to claim 10.
Bullock/Fleming is silent on wherein said tube is formed out of a flexible material selected from the group consisting of a woven fabric and a synthetic rubber.  
Stevenson et al teaches an analogues joint restraining device having said tube is formed out of a flexible material selected from the group consisting of a woven fabric and a synthetic rubber ([0005], neoprene is an example of synthetic rubber).

With respect to claim 12, Bullock/Fleming discloses An anatomical brace according to claim 11 20 wherein an opening is formed in said tube in the region of the antecubital area (Bullock Fig 1, opening X). BLECHER-4 - 48 -  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Fleming as applied to claim 13 above, and further in view of Shirley ‘988 (US 5857988).
With respect to claim 14, Bullock/Fleming discloses An anatomical brace according to claim 13.
Bullock/Fleming is silent on wherein said first end of said cable is adjustably mounted to said distal segment of said hinge mechanism 10by means of a rail and a fixation element.  
Shirley ‘988 teaches an analogues joint restraining device having a cable 14 with a first end laterally adjustably mounted to said distal segment of said hinge mechanism 50 by means of a rail and a fixation element 28/32/26 (Fig 1).
It would have been obvious tot one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral end coupling Bullock/Fleming to be a rail system as taught by Shirley ‘988 in order to better hold the desired cord adjustment (Shirley ‘988 col 2 ln 10-15).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Fleming as applied to claim 15 above, and further in view of Shirley ‘288 (US 5599288).
With respect to claim 16, Bullock/Fleming discloses An anatomical brace according to claim 15.
Bullock/Fleming is silent on wherein said second end of said cable is adjustably mounted to said distal portion of said brace body by means of a hook-and-mesh fastener.20 BLECHER-4 - 49 -  
Shirley ‘288 teaches an analogous joint brace with a tensioner 60 with both the first and said second end of said cable 72/74 is adjustably mounted to said distal portion of said brace body by means of a hook-and-mesh fastener 94/96 (Fig 7).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Fleming as applied to claim 1 above, and further in view of Van Dyne (US 5575764).
With respect to claim 17, Bullock/Fleming discloses An anatomical brace according to claim 1.
Bullock/Fleming is silent on wherein said pivot comprises an offset cam for increasing tensioning of said cable during elbow extension and increasing unloading of the tension 5during elbow flexion.  
Van Dyne teaches an analogous joint brace having a cable 12 that cooperates with a pivot 34 (Fig 20) wherein said pivot 34 comprises an offset cam 64/40 for increasing tensioning of said cable 278 during elbow extension and increasing unloading of the tension during elbow flexion (col 1 ln 55-60, increased tension compared to the joint without the cam, end result is a consistent force).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot of Bullock/Fleming to have a cam as taught by Van Dyne in order to have a consistent force applied to the user (Van Dyne col 1 ln 55-60).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US4682776) in view of Fleming.
With respect to claim 20, Mitchell et al discloses A method for dynamically stabilizing the elbow during elbow articulation (Fig 1, col 1 ln 55-65, elbow stabilization device 10), said method comprising: providing an anatomical brace (Fig 1, brace 12/14), said anatomical brace comprising: a brace body comprising a distal portion for fitting over the forearm of a user (Fig 6, body 10 with distal portion 19) and a proximal portion for fitting over the upper arm of a user (Fig 1, body 10 with proximal portion 17); a hinge mechanism comprising a distal segment, a proximal segment and a pivot for pivotally connecting said BLECHER-4- 9 -distal segment and said proximal segment (Fig 7, hinge with distal segment 14 and proximal segment 12 which pivot and connect at hinge 18), said distal segment of said hinge mechanism being 
	Mitchell et al is silent on and when the elbow thereafter moves to full extension, said cable is tensioned, whereby to apply a force parallel to, and aligned with, said longitudinal axis of the ulnar collateral ligament of the user so as to minimize valgus and/or varus migration of the bones in the region of the elbow, and when the elbow thereafter moves to full flexion, said cable is relaxed, so that the force applied to the ulnar collateral ligament is released.
	Fleming teaches an analogous hinge system 4/3/2 for an elbow ([0009]) with a tension cable 46B which can apply a tension via the cable 46B when the user flexes the device but may also move the cable 46B to full extension, said cable is tensioned, whereby to apply a force parallel to, and aligned with, said longitudinal axis of the ulnar collateral ligament of the user so as to minimize valgus and/or varus migration of the bones in the region of the elbow ([0030], cable extends along the joint- Fig 9- thus extends along the ulnar collateral ligament as applied to the elbow, and applies the claimed forces), and when the elbow thereafter moves to full flexion, said cable is relaxed, so that the force applied to the ulnar collateral ligament is released ([0030], the cable is relaxed said cable is tensioned depending on how the cable is positioned within the channel, this would result in the claimed functions in the claimed location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitchell et al to have the optional cable channels of the pivot guide as taught by Fleming in order to allow for a variety of tension system for the brace (Fleming [0030]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al/Fleming as applied to claim 20 above, further in view of Fedon (US 2015/0374532).
With respect claim 21, Mitchell et al/Fleming discloses A method according to claim 20.
Mitchell et al/Fleming is silent on wherein said cable comprises a non-elastic first segment and an elastic second segment; wherein said non-elastic first segment is mounted to said distal segment of said hinge mechanism, and15 said elastic second segment is mounted to said distal portion of said brace body; wherein said non-elastic first segment is connected to said elastic second segment with a connector;BLECHER-4 - 56 -and further wherein after articulating the elbow, said elastic second segment is replaced by another elastic second segment having different attributes. 5  
Fedon teaches an analogous joint brace with an elastic tension system 86 wherein said cable comprises a non-elastic first segment 104 ([0071]) and an elastic second segment 201 ([0070]); wherein said non-elastic first segment is mounted to said distal segment of said hinge mechanism, and said elastic second segment is mounted to said distal portion of said brace body (Fig 5, non-elastic section indirectly attached to distal portion 18, spring directly attached to distal portion 18); wherein said non-elastic first segment is connected to said elastic second segment with a connector ([0069]); and further wherein after articulating the elbow, said elastic second segment is replaced by another elastic second segment having different attributes ([0070]).
With respect claim 22, Mitchell et al/Fleming/Fedon discloses A method according to claim 21 wherein said connector comprises a tension sensor for detecting the tension at said connector, and further wherein said elastic second segment is replaced by another elastic second segment having different attributes after said 10 tension sensor detects a tension (Fedon [0070]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tensioner of Mitchell et al/Fleming to have a spring and non-elastic member as taught by Fedon in order to better select the forces desired for the applicant (Fedon [0070]).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786